Case 1:15-cv-01105-SEB-DLP Document 178 Filed 01/07/19 Page 1 of 2 PageID #: 2734



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  VIRGIN MOBILE, USA, L.P.,                       )
                                                  )
                 Plaintiff and Counter-Defendant, )
                                                  )
                        v.                        )
                                                  )
  MEMBERS OF THE INDIANA STATEWIDE 911 )
  BOARD IN THEIR OFFICIAL CAPACITIES,             )
                                                  )
                 Defendant and Counter-Plaintiff. )
                                                              No. 1:15 cv-1105 SEB-MJD
                                                  )
                                                  )
                                                              Judge Sarah Evans Barker
  INDIANA STATEWIDE 911 BOARD,                    )
                                                              Magistrate Judge Mark J. Dinsmore
                                                  )
                 Consolidated Plaintiff,          )
                                                  )
  v.                                              )
                                                  )
  VIRGIN MOBILE, USA, L.P., TRACFONE              )
  WIRELESS, INC., I-WIRELESS, LLC, and            )
  BUDGET PREPAY, INC.,                            )
                                                  )
                 Consolidated Defendants.

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and 41(c)(2), Defendant and

  Counter-Plaintiff Indiana Statewide 911 Board (the “911 Board”) and Plaintiff and Counter-

  Defendant Virgin Mobile, USA, L.P. (“Virgin Mobile”) (collectively, the “Parties”) jointly

  stipulate to the dismissal of this action WITH PREJUDICE as to all claims asserted by the 911

  Board against Virgin Mobile and all claims asserted by Virgin Mobile against the 911 Board.

  Each party shall bear their own fees and costs.

         Pursuant to Rule 41(a)(1)(A)(ii), all parties who have appeared in this action are

  signatories, by their counsel, to this Stipulation of Dismissal.


                                                    1
Case 1:15-cv-01105-SEB-DLP Document 178 Filed 01/07/19 Page 2 of 2 PageID #: 2735



         The Parties have resolved this dispute pursuant to a confidential Settlement Agreement,

  but have agreed to submit to the Court’s jurisdiction for the purposes of enforcing the terms of

  the Settlement Agreement, if necessary.

  Dated: January 7, 2019                                 Respectfully Submitted,


  /s Thomas M. Fisher______________                  /s Henry T. Kelly______________
  Thomas M. Fisher                                   Henry T. Kelly (pro hac vice)
  Solicitor General                                  Catherine E. James (pro hac vice)
  Kian Hudson                                        KELLEY DRYE & WARREN LLP
  Julia C. Payne                                     333 W. Wacker Dr., Suite 2600
  Deputy Attorney General                            Chicago, IL 60606
  Office of the Indiana Attorney General             (312) 857-7070
  302 W. Washington St., IGCS 5th Floor              hkelly@kelleydrye.com
  Indianapolis, IN 46204                             cjames@kelleydrye.com
  (317) 232-6255
  (317) 232-7979                                     Anne E. Becker
  Tom.Fisher@atg.in.gov                              LEWIS KAPPES
                                                     One American Square, Suite 2500
  Attorneys for Indiana Statewide 911 Board          Indianapolis, Indiana 46282
                                                     (317) 639-1210
                                                     (317) 639-4882 (Fax)
                                                     RAikman@Lewis-Kappes.com
                                                     ABecker@Lewis-Kappes.com

                                                     Counsel for Virgin Mobile, USA, L.P.




                                                 2
